DETAILED ACTION
This office action is in response to claims filed on 05/13/2020. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“the training cycles and training vectors” must be shown or the features canceled from the claims 1-3, 7-10, 15-17, and 20.  
“the motor circuitry is configured to: measure a back-electromagnetic force voltage at the motor and at the particular time; and determine the speed value associated with the motor at the particular time based on the back-electromagnetic force voltage” must be shown or the features canceled from the claim 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation " training duty cycle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " training duty cycle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Neurons are not clearly defined in the 
The term “neurons” in the claims are a relative term which renders the claim indefinite. The term “neurons” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to define the term “neurons” as it relates to a motor sytem and not of a human sensory system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US 20150039545 A1 (hereinafter “Li”).
Regarding Claim 1, Li teaches an apparatus (fig. 4) for driving a motor (Fig. 4, 401), the apparatus comprising: 
a plurality of neurons of neural network circuitry (Fig. 4, 410A) configured to generate a cycle value (Fig. 4, v*sd1 & v*sq1; Fig. 11B shows duty cycle) based on a target speed (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                                
                                    *
                                
                            
                        
                    ), based on a speed value (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                            
                            )
                        
                     associated with the motor at a particular time, and based on a current value (Fig. 4, isa, isb, isc) associated with the motor at the particular time, 
and motor circuitry (fig. 4, PWM) configured to control, based on the cycle value, a set of switching elements (Fig. 4, 402) to drive the motor.
Regarding Claim 2, Li teaches the apparatus of claim 1, wherein the apparatus is configured to have generated the plurality of training vectors based on at least one of a range of target speed values for the motor ([0088], The training procedure includes: (1) randomly generating a sample initial state .omega..sub.m, (2) randomly generating a changing sample reference speed time sequence, (3) unrolling the motor speed trajectory from the initial state, (4) training the speed-loop action network based on the DP cost function of Eqn. (20) and the BPTT training algorithm, and (5) repeating the process for all the sample initial states and reference speeds until a stop criterion associated with the DP cost is reached ; [0092], The motor starts with a reference speed increasing linearly from 0 rad/s at the beginning to 60 rad/s at t=0.25 s. This causes the q-axis 
Regarding Claim 3, Li teaches the apparatus of claim 1, wherein the neural network circuitry is configured to, for each training vector of the plurality of training vectors, have output the training cycle value (Fig. 4, v*sa, v*sb, v*sc) to the motor circuitry (fig. 4, PWM) and to have determined a resulting speed value (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                            
                        
                    ) associated with the motor that occurs when the training cycle value has been output to the motor circuitry.
Regarding Claim 5, Li teaches the apparatus of claim 1, wherein, to generate the cycle value, the neural network is configured to generate the cycle value further based on a previous speed value associated with the motor at a previous time that occurred before the particular time and a previous current value associated with the motor at the previous time ([0074] Optionally, the inputs to the speed-loop neural network can further include an integral of the speed error signal. The integral of the speed error signal can provide the speed-loop action neural network with a history of the speed-loop error signals. The integral term provides a history of all past errors by summing errors together. For example, if there is an error in a given time step, the error is added to the integral term for the next time step. Thus, the integral term will only stay the same as it 
Regarding Claim 7, Li teaches the apparatus of claim 1, wherein the apparatus is configured to: generate the plurality of training vectors; and train the plurality of neurons to generate the cycle value to minimize the error between the cycle value and the training cycle value for each training vector of the plurality of training vectors ([0063] Optionally, the input vector, .sub.dq(k), to the current-loop neural network can further include an integral of the d-axis error signal and an integral of the q-axis error signal. The integrals of the d-axis and the q-axis error signals can provide the current-loop action neural network with a history of the d-axis and q-axis error signals, respectively. The integral terms provide a history of all past errors by summing errors together. For example, if there is an error in a given time step, the error is added to the integral term for the next time step. Thus, the integral term will only stay the same as it was at a previous time step if there is no error in a current time step, which prevents the action neural network from stabilizing at a non-target value. This helps to minimize steady state errors).
Regarding Claim 15, Li teaches a method for driving a motor (Fig. 4, 401), the method comprising: 
generating, by a plurality of neurons of neural network circuitry (Fig. 4, 410A) of an apparatus for driving the motor, a cycle value (Fig. 4, v*sd1 & v*sq1; Fig. 11B shows duty cycle) based on a target speed (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                                
                                    *
                                
                            
                        
                    ), based on a speed value (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                            
                            )
                        
                     associated with the motor at a particular time, and based on a current value (Fig. 4, isa, isb, isc) associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured 
controlling, by motor circuitry (fig. 4, PWM) and based on the cycle value, a set of switching elements (Fig. 4, 402) to drive the motor.
Regarding Claim 16, Li teaches the method of claim 15, wherein the apparatus is configured to have generated the plurality of training vectors based on at least one of a range of target speed values for the motor ([0088], The training procedure includes: (1) randomly generating a sample initial state .omega..sub.m, (2) randomly generating a changing sample reference speed time sequence, (3) unrolling the motor speed trajectory from the initial state, (4) training the speed-loop action network based on the DP cost function of Eqn. (20) and the BPTT training algorithm, and (5) repeating the process for all the sample initial states and reference speeds until a stop criterion associated with the DP cost is reached ; [0092], The motor starts with a reference speed increasing linearly from 0 rad/s at the beginning to 60 rad/s at t=0.25 s. This causes the q-axis reference current generated by the speed-loop controller increasing linearly while d-axis reference current is hold at OA for a minimum stator current control purpose. As shown in FIGS. 9A-9C, both motor current and speed can follow the reference 
Regarding Claim 17, Li teaches the method of claim 15, wherein the neural network circuitry is configured to, for each training vector of the plurality of training vectors, have output the training cycle value (Fig. 4, v*sa, v*sb, v*sc) to the motor circuitry (fig. 4, PWM) and to have determined a resulting speed value (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                            
                        
                    ) associated with the motor that occurs when the training cycle value has been output to the motor circuitry.
Regarding Claim 19, Li teaches the method of claim 15, wherein generating the cycle value comprises generating the cycle value further based on a previous speed value associated with the motor at a previous time that occurred before the particular time and a previous current value associated with the motor at the previous time ([0074] Optionally, the inputs to the speed-loop neural network can further include an integral of the speed error signal. The integral of the speed error signal can provide the speed-loop action neural network with a history of the speed-loop error signals. The integral term provides a history of all past errors by summing errors together. For example, if there is an error in a given time step, the error is added to the integral term for the next time step. Thus, the integral term will only stay the same as it was at a previous time step if there is no error in a speed time step, which prevents the action neural network from stabilizing at a non-target value. This helps to minimize steady state errors).
Claim 20, Li teaches an apparatus for driving a motor (Fig. 4, 401), the apparatus comprising: 
a set of switching elements (Fig. 4, 402); 
a plurality of neurons of neural network circuitry (Fig. 4, 410A) configured to generate a cycle value (Fig. 4, v*sd1 & v*sq1; Fig. 11B shows duty cycle) based on a target speed (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                                
                                    *
                                
                            
                        
                    ), based on a speed value (Fig. 4,                         
                            
                                
                                    ω
                                
                                
                                    m
                                
                            
                            )
                        
                     associated with the motor at a particular time, and based on a current value (Fig. 4, isa, isb, isc) associated with the motor at the particular time, wherein the plurality of neurons is configured to be trained to generate the cycle value to minimize an error between the cycle value and a training cycle value for each training vector of a plurality of training vectors and wherein the apparatus is configured to have generated the plurality of training vectors ([0063] Optionally, the input vector, .sub.dq(k), to the current-loop neural network can further include an integral of the d-axis error signal and an integral of the q-axis error signal. The integrals of the d-axis and the q-axis error signals can provide the current-loop action neural network with a history of the d-axis and q-axis error signals, respectively. The integral terms provide a history of all past errors by summing errors together. For example, if there is an error in a given time step, the error is added to the integral term for the next time step. Thus, the integral term will only stay the same as it was at a previous time step if there is no error in a current time step, which prevents the action neural network from stabilizing at a non-target value. This helps to minimize steady state errors); and 
motor circuitry (fig. 4, PWM) configured to control, based on the cycle value, the set of switching elements (Fig. 4, 402) to drive the motor.


Allowable Subject Matter
Claims 4, 6, 8-14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haas US 20180367073 A1 “MOTOR CONTROL CIRCUIT WITH DIAGNOSTIC CAPABILITIES” teaches estimator 140 may be the same as or similar to estimator 40 of FIG. 1 and thus, may include neural network based “on-line” learning, a model reference adaptive system (MRAS), Kalman filters, an adaptive non-linear flux observer, and/or a sliding mode observer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CORTEZ M COOK/            Examiner, Art Unit 2846